METZGER, Judge.
Margaret Anne Greiner, wife, appeals the trial court’s order finding her in contempt for failure to pay certain marital debts pursuant to its permanent orders which incorporated the parties’ property settlement. We affirm.
Wife argues that the trial court erred in finding that she intentionally chose not to earn income notwithstanding her capability to do so. She also contends that the trial court erred in considering her potential earning power in determining her present ability to pay. We disagree.
The determination of contempt is within the sound discretion of the trial court and will not be disturbed on review absent a clear showing of abuse of discretion. In re Marriage of Harris, 670 P.2d 446 (Colo.App.1983). There was no such abuse here.
*717The trial court found that wife had made minimal efforts at best to secure and maintain employment after the dissolution, and that she had consistently referred her creditors to her former husband. The trial court further found that she had a Ph.D., was a licensed clinical psychologist, and was capable of earning approximately $5,000 per month. Those findings are supported by the record and will not be disturbed on review. Page v. Clark, 197 Colo. 306, 592 P.2d 792 (1979).
If we were to adopt wife’s theory that earning ability cannot be considered by a trial court in an enforcement proceeding, then parties could disobey the provisions of permanent orders with impunity and frustrate the debt payment provisions of their property settlement agreements. As we noted in In re Marriage of McCarthy, 533 P.2d 928 (Colo.App.1975) (not selected for official publication), a party “is free to choose his own lifestyle and to cease to be a productive individual in our social structure if he can afford such luxury. However, ... certain responsibilities assumed must be met within the confines of the law.”
Accordingly, the judgment of contempt is affirmed.
BERMAN and TURSI, JJ., concur.